 



Exhibit 10.2
(IMAGE) [c14755c1475501.gif]
Eli Lilly and Company
Shareholder Value Award
This Shareholder Award has been granted for the period of January 1, 200[  ]
through December 31, 200[  ] by Eli Lilly and Company, an Indiana corporation
with its principal offices in Indianapolis, Indiana (Lilly), to [Grantee]
Performance Levels

                                                              No                
                          Payout     Level 1     Level 2     Level 3     Level 4
    Level 5     Level 6  
Stock Price
          $ [       ]     $ [       ]     $ [       ]     $ [       ]     $
[       ]          
 
    <$[       ]       —       —       –       –       –       <$[       ]  
 
          $ [       ]     $ [       ]     $ [       ]     $ [       ]     $
[       ]          
% of Target
    0 %     40 %     60 %     80 %     100 %     120 %     140 %

(LILLY LOGO) [c14755c1475500.gif]

 



--------------------------------------------------------------------------------



 



Eli Lilly and Company Shareholder Value Award
Table of Contents

         
A. Recitals
    3  
B. Shareholder Value Award
    3  
Section 1. Statement of Award Period
    3  
Section 2. Number of Shares
    3  
Section 3. Computation of Final Stock Price
    4  
Section 4. Determination and Announcement of Award
    4  
Section 5. Committee Election to Pay Cash
    4  
Section 6. Issuance or Transfer of Performance Shares and Payment of Cash Award
    4  
Section 7. Consideration for Continued Employment Requirement
    4  
Section 8. Adjustments for Certain Employment Status Changes
    5  
Section 9. Notices, Payments and Electronic Delivery
    5  
Section 10. Waiver
    6  
Section 11. Revocation or Modification
    6  
Section 12. Withholding Tax
    6  
Section 13. No Compensation Deferrals
    7  
Section 14. Non-Transfer of Shareholder Value Award
    7  
Section 15. Severability and Section Headings
    7  
Section 16. Determinations by Committee
    7  
Section 17. Change in Control
    7  
Section 18. Acknowledgement of Nature of 2002 Stock Plan & Shareholder Value
Award
    8  
Section 19. Data Privacy Notice and Consent
    9  
Section 20. Effective Date
    10  
Section 21. Governing Law
    10  
Section 22. Language
    10  

 



--------------------------------------------------------------------------------



 



A.   Recitals       Under the 2002 LILLY STOCK PLAN (“2002 Plan”), the
Compensation Committee (“Committee”) has determined the form of this Shareholder
Value Award and selected the Grantee, an Eligible Employee of the Company, to
receive a Shareholder Value Award for the Award Period January 1, 200[  ],
through December 31, 200[  ]. The applicable terms of the 2002 Plan are
incorporated in this Shareholder Value Award by reference, including the
definitions of terms contained in the 2002 Plan. This award is granted under
Section 6 of the 2002 Plan, “Performance Awards”, and shall be considered a form
of Performance Award for purposes of interpretation and administration of the
award under the 2002 Plan.   B.   Shareholder Value Award       Lilly grants to
the Grantee the right to acquire Lilly Stock by issuance or transfer to the
Grantee of the Performance Shares to which he or she is entitled under this
Shareholder Value Award upon the terms and conditions following:

  Section 1. Statement of Award Period
     The Award Period shall begin January 1, 200[  ] and end December 31,
200[  ].
  Section 2. Number of Shares
The number of Performance Shares for the Award Period shall be determined by the
Performance Share value as approved by the Grantee’s supervisor and a FAS123(R)
accepted financial model. Target shares are set at Level 4. The remaining
columns of the table on the first page of this Shareholder Value Award are
multiples of the target shares as set forth in the % Target row and correspond
to the applicable stock price, subject to adjustment as provided below in this
Section or in Section 8. Grantees may view their Shareholder Value Award by
logging on to the Merrill Lynch website at http://benefits.ml.com after March 31
of each grant year.
The number of Performance Shares for the Award Period and the final stock price
as defined below in Section 3 will be adjusted by the Committee under Section
4(b) of the 2002 Plan upon the occurrence, prior to the effective date of the
issuance or transfer of shares for payment, of any subdivision or combination of
shares of Lilly Stock, or a stock dividend, capital reorganization,
recapitalization, or consolidation or merger with Lilly as the surviving
corporation, or if additional shares or new or different shares or other
securities of Lilly or any other issuer are distributed with respect to the
shares of Lilly Stock through a spin-off, exchange offer, or other extraordinary
distribution occurring prior to the effective date of the issuance or transfer
of shares for payment. A fractional share resulting from such adjustment shall
in the discretion of the Committee either be paid in cash or rounded.
(LILLY LOGO) [c14755c1475502.gif]

Page 3



--------------------------------------------------------------------------------



 



  Section 3. Computation of Final Stock Price
The Final Stock Price shall be computed in accordance with the following
procedures:

  a.   The closing price for Lilly Stock on the New York Stock Exchange for each
trading day during the last two calendar months of the Award Period will be
collected and recorded.     b.   The stock price used to determine the payout
level will be the average of the closing stock prices collected in subsection
(a) above rounded to the nearest cent.

  Section 4. Determination and Announcement of Award
After the Final Stock Price for the Award Period is announced, the Final Stock
Price and the resulting number of Performance Shares for Grantee (determined in
accordance with Sections 2 and 8), together with the Committee’s election
between cash and shares of Lilly Stock under Section 5, shall be communicated to
Grantee.
  Section 5. Committee Election to Pay Cash
At any time prior to award payout, the Committee may, if it so elects, determine
to pay part or all of any Shareholder Value Award in cash in lieu of issuing or
transferring Performance Shares. The amount of cash shall be based upon the fair
market value of Lilly Stock on a valuation date to be determined by the
Committee.
  Section 6. Issuance or Transfer of Performance Shares and Payment of Cash
Award
Subject to the condition relating to withholding taxes stated in Section 12,
Lilly shall issue or transfer to the Grantee any Performance Shares to be issued
or transferred under Section 5 and pay to the Grantee any cash determined to be
payable under that section not later than the sixtieth day after the expiration
of the Award Period stated in Section 1. Grantee shall have no rights as a
shareholder of Lilly with respect to the shares of Lilly Stock until the shares
are issued or transferred on the books of Lilly.
  Section 7. Consideration for Continued Employment Requirement
This Shareholder Value Award is made in consideration of services rendered by
the Grantee to the Company during the entire Award Period. If the status of the
Grantee as an Eligible Employee, as defined in the 2002 Plan, terminates before
the end of the Award Period except as outlined in Section 8 (c), then all rights
of the Grantee under this Shareholder Value Award shall terminate with respect
to the Award Period. The Company shall incur no liability to Grantee under this
Shareholder Value Award by terminating Grantee’s status as an Eligible Employee
whether by action with respect to Grantee individually, either with or without
cause, or by dissolution or liquidation of Lilly or merger or consolidation of
Lilly with a corporation in which Lilly is not the surviving corporation, or
otherwise.
(LILLY LOGO) [c14755c1475502.gif]

Page 4



--------------------------------------------------------------------------------



 



  Section 8. Adjustments for Certain Employment Status Changes
The number of Performance Shares described in Section 2 is based on the
assumption that the Grantee is an employee in good standing throughout the
entire Award Period. Unless otherwise required by law, the number of Performance
Shares shall be adjusted for changes in employment status during the Award
Period as follows:

  a.   Leaves of Absence. The number of Performance Shares shall be reduced
proportionally for any portion of the total days in the Award Period during
which the Grantee is on an approved unpaid leave of absence longer than ninety
(90) days.     b.   Demotions and Disciplinary Actions. The senior most vice
president of Lilly responsible for human resources may, in his or her
discretion, reduce the number of Performance Shares, prorated according to time,
for any portion of the Award Period during which the Grantee has been
(i) demoted to a job classification below those considered by the Committee to
be eligible for Shareholder Value Awards, or (ii) subject to disciplinary action
by the Company. In the case of disciplinary action during the Award Period, the
senior most vice president responsible for human resources may also, in his or
her discretion, withhold payment of this Shareholder Value Award entirely.    
c.   Retirement, death, disability or termination due to a plant closing or
reduction in workforce. In the event the Grantee’s employment is terminated due
to retirement as a retiree, death, disability, plant closing or reduction in
workforce (as defined below), the number of Performance Shares shall be reduced
proportionally for the portion of the total days during the Award Period in
which the Grantee was not an active employee. A retiree is a person who is (i) a
retired employee under the Lilly Retirement Plan; (ii) a retired employee under
the retirement plan or program of a Lilly subsidiary; or (iii) a retired
employee under a retirement program specifically approved by the Committee.
Plant closing means the closing of a plant site or other corporate location that
directly results in termination of employment. Reduction in workforce means the
elimination of a work group, functional or business unit or other broadly
applicable reduction in job positions that directly results in termination of
employment. The senior most vice president over human resources of Lilly will be
responsible for approving, in his or her discretion, what is classified as
disability, a plant closing, or a reduction in workforce.

  Section 9. Notices, Payments and Electronic Delivery
Any notice to be given by the Grantee or Successor Grantee shall be in writing,
and any notice and payment shall be deemed to have been given or made only upon
receipt by the Treasurer of Lilly at Lilly Corporate Center, Indianapolis,
Indiana 46285. Any notice or communication by Lilly in writing shall be deemed
to have been given in the case of the Grantee if mailed or delivered to the
Grantee at any address specified in writing to Lilly by the Grantee and, in the
case of any Successor Grantee, at the address specified in writing to Lilly by
the Successor Grantee. In addition, Lilly may, in its sole discretion, decide to
deliver any documents related to the Shareholder Value Award grant or future
Shareholder Value Awards that may be awarded under the 2002 Plan by electronic
means or request the Grantee’s consent to participate in the 2002 Plan by
electronic means. By accepting this grant of Shareholder Value Awards, the
Grantee
(LILLY LOGO) [c14755c1475502.gif]

Page 5



--------------------------------------------------------------------------------



 



hereby consents to receive such documents by electronic delivery and agrees to
participate in the 2002 Plan through an on-line or electronic system established
and maintained by Lilly or another third party designated by Lilly.
  Section 10. Waiver
The waiver by Lilly of any provision of this instrument at any time or for any
purpose shall not operate as a waiver of that provision or any other provision
of this instrument at any subsequent time or for any other purpose.
  Section 11. Revocation or Modification
This Shareholder Value Award shall be irrevocable except that Lilly shall have
the right to revoke or modify this Shareholder Value Award under Section 13(e)
of the 2002 Plan.
  Section 12. Withholding Tax
Regardless of any action Lilly and/or the Grantee’s employer (the “Employer”)
takes with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax Related Items”), the Grantee acknowledges that the ultimate
liability for all Tax Related Items legally due by the Grantee is and remains
the Grantee’s responsibility and that Lilly and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Shareholder Value Awards, including the
grant of the Shareholder Value Awards, the transfer and issuance of any
Performance Shares or the receipt of any cash payment and the subsequent sale of
any Performance Shares acquired; and (ii) do not commit to structure the terms
of the grant or any aspect of the Shareholder Value Awards to reduce or
eliminate the Grantee’s liability for Tax Related Items.
Prior to the issuance of any Performance Shares or the receipt of a cash
payment, the Grantee shall pay, or make adequate arrangements satisfactory to
Lilly and/or the Employer to satisfy all withholding and payment on account
obligations of Lilly and/or the Employer. In this regard, the Grantee authorizes
Lilly and/or the Employer to withhold all applicable Tax Related Items legally
payable by the Grantee from the Grantee’s wages or other cash compensation
payable to the Grantee by Lilly and/or the Employer or from any cash payment
received upon expiration of the Award Period in accordance with Section 6.
Alternatively, or in addition, if permissible under local law, the Grantee
authorizes Lilly and/or the Employer, at their discretion to (i) sell or arrange
for the sale of Performance Shares to be issued upon the expiration of the Award
Period to satisfy the withholding or payment on account obligation (at the
Grantee’s behalf and at the Grantee’s direction pursuant to this authorization),
and/or (ii) withhold in Performance Shares, provided that Lilly and/or the
Employer shall withhold only the amount of Performance Shares necessary to
satisfy the minimum withholding amount (or such other amount that will not
trigger unfavorable accounting). The Grantee shall pay to Lilly and/or the
Employer any amount of Tax Related Items that Lilly and/or the Employer may be
required to withhold as a result of the Grantee’s receipt of Shareholder Value
Awards, the issuance of Performance Shares upon the expiration of the Award
Period or the receipt of a cash payment that cannot be satisfied by the means
previously described. Lilly may refuse to deliver Performance Shares or any cash
payment to the Grantee if the Grantee fails to comply with the Grantee’s
obligation in connection with the Tax Related Items as described herein.
(LILLY LOGO) [c14755c1475502.gif]

Page 6



--------------------------------------------------------------------------------



 



  Section 13. No Compensation Deferrals
Neither the 2002 Plan nor this instrument is intended to provide for an elective
deferral of compensation that would be subject to Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (“Section 409A”). Lilly reserves the
right, to the extent Lilly deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the 2002 Plan and/or this instrument to ensure
that no awards (including without limitation, the Shareholder Value Awards)
become subject to the requirements of Section 409A, provided however that Lilly
makes no representation that the Shareholder Value Awards are not subject to
Section 409A nor makes any undertaking to preclude Section 409A from applying to
the Shareholder Value Awards.
  Section 14. Non-Transfer of Shareholder Value Award
No right in or under this Shareholder Value Award is transferable except by
operation of law to a duly appointed guardian of the estate of Grantee or upon
the death of the Grantee by will or the applicable laws of descent and
distribution and then only subject to the provisions of Sections 7 and 8.
  Section 15. Severability and Section Headings
If one or more of the provisions of this instrument shall be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and the invalid, illegal or unenforceable provisions shall be
deemed null and void; however, to the extent permissible by law, any provisions
which could be deemed null and void shall first be construed, interpreted or
revised retroactively to permit this instrument to be construed so as to foster
the intent of this Shareholder Value Award and the 2002 Plan.
The section headings in this instrument are for convenience of reference only
and shall not be deemed a part of, or germane to, the interpretation or
construction of this instrument.
  Section 16. Determinations by Committee
Determinations by the Committee (or in the case of Section 8, the senior most
vice president of Lilly responsible for human resources) pursuant to any
provision of the 2002 Plan, pursuant to rules, regulations and procedures
adopted by the Committee or pursuant to this instrument, including without
limitation the determination of the amount and method of computation of the
Stock Price, whether to make an exception to the rule of Section 7, or
adjustments under Section 2 or Section 3, shall be final and binding on the
Grantee and any Successor Grantee.
  Section 17. Change in Control
The provisions of Section 12(a)(iii) of the 2002 Plan apply to this Shareholder
Value Award with the following modifications:

  a.   The only Change in Control event that shall result in a payment under
Section 12(a)(iii) of the 2002 Plan shall be consummation of a Transaction as
defined in Section 12(b)(iii) of the 2002 Plan pursuant to which Lilly is not
the surviving entity.

(LILLY LOGO) [c14755c1475502.gif]

Page 7



--------------------------------------------------------------------------------



 



  b.   Upon the consummation of such Transaction, the Grantee will be paid an
amount equal to the product of (a) the Grantee’s award opportunity for the
Shareholder Value Award based on the value of Lilly Stock established for the
consideration to be paid to holders of Lilly Stock in the Transaction, and (b) a
fraction, the numerator of which is the number of days that have elapsed since
the beginning of the Award Period to the date of the consummation of the
Transaction and the denominator of which is the total number of days in the
Award Period. The payment will be deemed to have been made immediately prior to
the consummation of the Transaction in order to allow the Performance Shares
paid to be deemed outstanding and eligible to receive the consideration being
paid to Lilly shareholders in the Transaction.

  Section 18. Acknowledgement of Nature of 2002 Stock Plan & Shareholder Value
Award
     In accepting this Shareholder Value Award, the Grantee acknowledges that:

  a.   the 2002 Plan is established voluntarily by Lilly, it is discretionary in
nature and may be modified, amended, suspended or terminated by Lilly at any
time, as provided in the 2002 Plan;     b.   the Shareholder Value Award is
voluntary and occasional and does not create any contractual or other right to
receive future Shareholder Value Awards, or benefits in lieu of Shareholder
Value Awards even if Shareholder Value Awards have been awarded repeatedly in
the past;     c.   all decisions with respect to future awards, if any, will be
at the sole discretion of Lilly;     d.   the Grantee’s participation in the
2002 Plan is voluntary;     e.   Shareholder Value Awards are extraordinary
items that do not constitute compensation of any kind for services of any kind
rendered to Lilly and are outside the scope of the Grantee’s employment
contract, if any;     f.   Shareholder Value Awards are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments;     g.   neither the Shareholder Value Awards nor any
provision of this instrument, the 2002 Plan or the policies adopted pursuant to
the 2002 Plan confer upon the Grantee any right with respect to employment or
continuation of current employment, and in the event that the Grantee is not an
employee of Lilly or any subsidiary of Lilly, Shareholder Value Awards shall not
be interpreted to form an employment contract or relationship with Lilly or any
subsidiary of Lilly;     h.   the future value of the underlying Performance
Shares is unknown and cannot be predicted with certainty;     i.   if the
Grantee receives Performance Shares, the value of such Performance Shares
acquired upon expiration of the Award Period may increase or decrease in value;

(LILLY LOGO) [c14755c1475502.gif]

Page 8



--------------------------------------------------------------------------------



 



  j.   no claim or entitlement to compensation or damages arises from
termination of Shareholder Value Awards, and no claim or entitlement to
compensation or damages shall arise from any diminution in value of the
Shareholder Value Awards or Performance Shares received upon expiration of the
Award Period resulting from termination of the Grantee’s employment by Lilly or
the Employer (for any reason whatsoever and whether or not in breach of local
labor laws) and the Grantee irrevocably releases Lilly and the Employer from any
such claim that may arise; if, notwithstanding the foregoing, any such claim is
found by a court of competent jurisdiction to have arisen, then, by accepting
this grant of Shareholder Value Awards, the Grantee shall be deemed irrevocably
to have waived his or her entitlement to pursue such claim;     k.   in the
event of termination of the Grantee’s employment (whether or not in breach of
local labor laws), the Grantee’s right to receive Performance Shares upon
expiration of the Award Period will terminate effective as of the date that the
Grantee is no longer actively employed (unless one of the adjustments in
Section 8 applies) and will not be extended by any notice period mandated under
local law (e.g., active employment would not include a period of “garden leave”
or similar period pursuant to local law); furthermore, in the event of
termination of employment (whether or not in breach of local labor laws), the
Grantee’s right to receive Performance Shares pursuant to the Shareholder Value
Awards after termination of employment, if any, will be measured by the date of
termination of the Grantee’s active employment and will not be extended by any
notice period mandated under local law; the Committee shall have the exclusive
discretion to determine when the Grantee is no longer actively employed for
purposes of the Shareholder Value Awards;     l.   Lilly is not providing any
tax, legal or financial advice, nor is Lilly making any recommendations
regarding the Grantee’s participation in the 2002 Plan, or the Grantee’s
acquisition or sale of the underlying Performance Shares; and     m.   the
Grantee is hereby advised to consult with his or her own personal tax, legal and
financial advisors regarding the Grantee’s participation in the 2002 Plan before
taking any action related to the 2002 Plan.

  Section 19. Data Privacy Notice and Consent
The Grantee hereby explicitly and unambiguously consents to the collection, use
and transfer, in electronic or other form, of the Grantee’s personal data as
described in this Shareholder Value Award by and among, as applicable, the
Employer, Lilly, its subsidiaries and its affiliates for the exclusive purpose
of implementing, administering and managing the Grantee’s participation in the
2002 Plan.
The Grantee understands that Lilly may hold certain personal information about
the Grantee, including, but not limited to, the Grantee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any shares of stock or directorships
held in Lilly, details of all Shareholder Value Awards or any other entitlement
to shares awarded, canceled, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the 2002 Plan
(“Data”). The
(LILLY LOGO) [c14755c1475502.gif]

Page 9



--------------------------------------------------------------------------------



 



Grantee understands that Data may be transferred to any third parties assisting
in the implementation, administration and management of the 2002 Plan, that
these recipients may be located in the Grantee’s country, or elsewhere, and that
the recipient’s country may have different data privacy laws and protections
than the Grantee’s country. The Grantee authorizes the recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Grantee’s participation
in the 2002 Plan, including any requisite transfer of such Data as may be
required to a broker, escrow agent or other third party with whom any shares
received upon expiration of the Award Period may be deposited. The Grantee
understands that Data will be held only as long as is necessary to implement,
administer and manage the Grantee’s participation in the 2002 Plan. The Grantee
understands that the Grantee may, at any time, request an equity award
transaction statement, request any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Grantee’s local human resources representative. The Grantee understands that
refusal or withdrawal of consent may affect the Grantee’s ability to participate
in the 2002 Plan. For more information on the consequences of the Grantee’s
refusal to consent or withdrawal of consent, the Grantee understands that the
Grantee may contact the Grantee’s local human resources representative.
  Section 20. Effective Date
     The effective date of this instrument shall be the date of grant.
  Section 21. Governing Law
The validity and construction of this Shareholder Value Award shall be governed
by the laws of the State of Indiana, U.S.A. without regard laws that might cause
other law to govern under applicable principles of conflicts of law. For
purposes of litigating any dispute that arises under this Shareholder Value
Award, the parties hereby submit to and consent to the jurisdiction of the State
of Indiana, and agree that such litigation shall be conducted in the courts of
Marion County, Indiana, or the federal courts for the United States for the
Southern District of Indiana, and no other courts, where this Shareholder Value
Award grant is made and/or to be performed.
  Section 22. Language
If The Grantee has received this instrument or any other document related to the
2002 Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.
IN WITNESS WHEREOF, Lilly has caused this Performance Award to be executed and
granted in Indianapolis, Indiana, by its proper officer.

     
 
  ELI LILLY AND COMPANY
 
   
 
  By -s- Sidney Taurel [c14755c1475503.gif]
 
  Sidney Taurel
 
  Chairman of the Board and
 
  Chief Executive Officer

(LILLY LOGO) [c14755c1475502.gif]

Page 10